Title: To Benjamin Franklin from Turgot, 26 May 1778
From: Turgot
To: Franklin, Benjamin


Ce 26 mai 1778
M. Turgot à l’honneur de renouveller à Monsieur francklin la prière qu’il lui a faite en faveur de M. Roulhac.
M. Roulhac est fils de M. Roulhac magistrat distingué dans sa Province, Lieutenant général et chef en cette qualité du Présidial de Limoges. Ce jeune homme après avoir fait de très bonnes études, s’est attaché au commerce. Il y a près de dix huit mois qu’il a passé à Boston dans le dessein d’établir une maison de commerce en Amérique en correspondance avec la maison Raimbaud et Basmarein de Bordeaux. Il a parcouru la plus grande partie des ports de l’amerique septentrionale et s’est rendu a Charlestown où il a dessein de se fixer. Ce que M. Turgot demande à Monsieur francklin est de vouloir bien par des lettres de recommandation a quelques uns de ses amis soit membres du Congrès soit autres, le mettre a portée de former dans le pays des liaisons agréables et utiles.
M. Turgot avoit aussi demandé à Monsieur francklin des Lettres pour le Sr. De Barcis qui s’étoit embarqué pour l’amérique dans le dessein de s’y fixer; mais le vaisseau qui le conduisoit ayant été pris dans la traversée, il est actuellement prisonnier en Angleterre, et n’a plus besoin d’etre recommandé en Amérique.
 
Endorsed: Turgot 26. may 1778.
